Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicants’ response to the office action filed on 24 February 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Hanna
	Claims 1-5, 8-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US20050064414).
Hanna discloses a method comprising hybridizing a single-stranded probe, i.e. target site probe, to single-stranded target nucleic acid to form a complex, i.e. bubble complex, wherein the single-stranded probe comprises regions that are complementary to target nucleic acid, and subjecting the complex to deamination using sodium bisulfite (e.g. para 0037, para 0046, pg. 5; target probe comprises complementary region to target as in para 0172, pg. 18; para 0175, pg. 18-19). 
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24).

Furthermore, Hanna teaches an embodiment wherein bisulfite-treated nucleic acid are contacted and extended with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. Use of the target site probe directs the polymerase to a particular enzyme binding site (i.e., the double-stranded Segment and bubble formed upstream of the target Site by the template Sequence and the primer) on the template Sequence to facilitate the initiation of transcription at a particular target Site… this embodiment provides targeted binding of the polymerase for the detection of a particular target Site encompassed by the bubble complex formed by the target Site probe as in para 0173,pg. 18; at least one target site probe is used to specifically initiate abortive oligonucleotide synthesis at one or more 
Hanna teaches target site probes comprise target-complementary regions that are about 5 to 20 nucleotides , wherein the sequence varies according to target sequence(e.g. para 0172, pg. 18; para 0175, pg. 18-19).
As depicted in Fig. 33, an exemplary target site probe comprises cytosines in the 5’ region of the probe as well as complementary regions (e.g. para 0085, pg. 10; Fig. 33B).
 Although Hanna does not expressly teach their target site probes all comprise cytosines in the 5’ region of the probe, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  single-stranded oligonucleotides comprising random sequences as taught in one embodiment (e.g. para 0175,pg. 18-19) to include the embodiment of an exemplary probe comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
 Therefore, Hanna renders obvious the limitations: method comprising: providing the mixture of nucleic acid molecules; adding to the mixture a single-stranded non-naturally-occurring oligonucleotide comprising:
a 5' region comprising at least one cytosine, a central region complementary to a portion of the target, and a 3' region(e.g. target site probes as in Fig. 33B), such that the claim 1.
 Furthermore, as Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids in order to quantify target (e.g. para 0173, pg. 18; para 0176, pg. 19; description of Fig. 32 as in para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32), they render obvious the limitation: detecting only those oligonucleotide(s) containing cytosines, thereby identifying the target in the mixture as recited in claim 1.
As Hanna teaches generating populations of oligonucleotide products from a sample using the target site probes, RNA polymerase and nucleotide initiators (e.g. at least one target site probe is used to specifically initiate abortive oligonucleotide synthesis at one or more target sites on the nucleic acid template to produce multiple oligonucleotide products as in para 0176,pg. 19; para 0254-0256, pg. 29), they render obvious claims 2 and 9.
Furthermore, as Hanna teaches deamination by sodium bisulfite treatment, they render claims 3 and 10 obvious.
Furthermore, as Hanna teaches the target site probes are oligonucleotides (e.g. para 0172, pg. 18) and that oligonucleotides comprising deoxyribonucleotide bases (e.g. para 0114,pg. 13) , they render obvious claims 4 and 11.
Furthermore, as Hanna teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29), they render obvious the limitations: wherein the detecting step comprises amplifying DNA molecules that do not contain uracil as required by claims 5 and 12.

claim 8:
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159, pg. 16-17; para 0216, pg. 23-24).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).
Furthermore, Hanna teaches an embodiment wherein methylated DNA is distinguished from unmethylated DNA in a sample using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
 Therefore, although Hanna does not expressly teach treating a sample comprising RNA with an agent that converts unpaired cytosines to uracil, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  providing target sample comprising RNA as taught in one embodiment  and to include single-stranded oligonucleotides comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.

a common 5' region comprising at least one cytosine; a unique central region complementary to a portion of the target; and a common 3' region, such that at least one of the plurality of oligonucleotides anneals with at least one target; converting unpaired cytosines in the mixture to uracil as required by claim 8.
 Furthermore, as Hanna teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29), they render obvious the limitations: selecting oligonucleotides that do not contain uracil for making the library as required by claim 8.
Regarding claim 27:
As noted above, Hanna teaches an embodiment wherein bisulfite-treated nucleic acid are contacted and extended with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).

Although Hanna does not expressly teach quantifying multiple extension products in both methylated DNA and  unmethylated DNA populations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  distinguishing between methylated DNA and  unmethylated DNA populations as taught in one embodiment (e.g. para 0256, pg. 29) to include the embodiment of quantifying multiple extension transcripts as taught in a different embodiment of Hanna (e.g. para 0252,pg. 29) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. para 0173,pg. 18; para 0176, pg. 19).
Therefore, the combined teachings of Hanna render obvious claim 27.

Hanna and Armour et al. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claims 1-5, 8-12 and 27 above, and further in view of Armour et al. (US20150299767). 

Therefore, the combined teachings of Hanna disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
 However they do not teach claims 6 and 13.
	Armour et al. teach removing undesired  nucleic acid molecules in the target sample improves subsequent sequencing analysis of the sample (e.g. para 0004, pg. 1).  In one embodiment, they teach removal of uracil-containing nucleic acids by UNG treatment (e.g. In a preferred embodiment, the modified nucleotide being incorporated into one strand of the synthesized polynucleotide is deoxyuridine triphosphate ( dUTP), replacing dTTP in the dNTP mix, and the selective removal of the marked strand from downstream applications is carried by the nuclease Uracil-N-Glycosylase (UNG). UNG selectively degrades dUTP while it is neutral
towards other dNTPs and their analogs as in para 0067,pg. 9). 
Therefore, Armour et al. render obvious the limitation: wherein the detecting step comprises degrading DNA molecules that contain uracil as required by claims 6 and 13.
Therefore, as Armour et al. also teach optimization of nucleic acid analysis,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hanna comprising yielding a sample for sequencing comprising uracil-containing nucleic acid targets to feature degrading uracil-containing nuclei acid targets by UNG treatment as taught by Armour et al. because a skilled artisan would appreciate that including UNG treatment would remove undesired nucleic acids 

 Hanna and Schroeder et al. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claims 1-5, 8-12 and 27 above, and further in view of Schroeder et al. (US20150011396). 
The combined teachings of Hanna as applied in the previous rejection above are incorporated in this rejection.
Therefore, the combined teachings of Hanna disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
Furthermore, Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24).
 However they do not expressly teach claims 7 and 14.
	Schroeder et al. teach bisulfite conversion and subsequent analysis of microRNA and mRNA is known in the art (e.g. para 0009-0010, pg. 1; para 0038, pg. 6; para 0045,pg. 7).
Therefore, Schroeder et al. render obvious the limitation: wherein the nucleic acid molecules are miRNA as required by claims 7 and 14.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date  to modify the method of the combined teachings of Hanna comprising bisulfite conversion an analysis of target nucleic acid molecules, including RNA and 

Hanna and Yamamoto et al. 
Claims 15-18, 21-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US20050064414) in view of Yamamoto et al. (US20090123923).
Hanna discloses a method comprising hybridizing a single-stranded probe, i.e. target site probe, to single-stranded target nucleic acid to form a complex, i.e. bubble complex, wherein the single-stranded probe comprises regions that are complementary to target nucleic acid, and subjecting the complex to deamination using sodium bisulfite (e.g. para 0037, para 0046, pg. 5; target probe comprises complementary region to target as in para 0172, pg. 18; para 0175, pg. 18-19). 
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24).
 Hanna teaches deamination with sodium bisulfite results in conversion of unmethylated cytosines to uracil (e.g. para 0020, pg. 3).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the 
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. Use of the target site probe directs the polymerase to a particular enzyme binding site (i.e., the double-stranded Segment and bubble formed upstream of the target Site by the template Sequence and the primer) on the template Sequence to facilitate the initiation of transcription at a particular target Site… this embodiment provides targeted binding of the polymerase for the detection of a particular target Site encompassed by the bubble complex formed by the target Site probe as in para 0173,pg. 18; at least one target site probe is used to specifically initiate abortive oligonucleotide synthesis at one or more target sites on the nucleic acid template to produce multiple oligonucleotide products as in para 0176, pg. 19).
Hanna teaches target site probes comprise target-complementary regions that are about 5 to 20 nucleotides , wherein the sequence varies according to target sequence(e.g. para 0172, pg. 18; para 0175, pg. 18-19).
As depicted in Fig. 33, an exemplary target site probe comprises cytosines in the 5’ region of the probe as well as complementary regions (e.g. para 0085, pg. 10; Fig. 33B).
 Although Hanna does not expressly teach their target site probes all comprise cytosines in the 5’ region of the probe, it would have been prima facie obvious to a person of ordinary 
Therefore, Hanna renders obvious the limitations: method comprising: providing the mixture of nucleic acid molecules; adding to the mixture a single-stranded non-naturally-occurring oligonucleotide such that the oligonucleotide anneals to the target; converting unpaired cytosines in the mixture to uracil (e.g. para 0020, pg. 3) as recited in claim 15.
 Furthermore, as Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids in order to quantify target (e.g. para 0173, pg. 18; para 0176, pg. 19; description of Fig. 32 as in para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32), they render obvious the limitation: detecting only those oligonucleotide(s) containing cytosines, thereby identifying the target in the mixture as recited in claim 15.
Regarding claim 21:
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159, pg. 16-17; para 0216, pg. 23-24).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target 
Furthermore, Hanna teaches an embodiment wherein methylated DNA is distinguished from unmethylated DNA in a sample using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
 Therefore, although Hanna does not expressly teach treating a sample comprising RNA with an agent that converts unpaired cytosines to uracil, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  providing target sample comprising RNA as taught in one embodiment  and to include single-stranded oligonucleotides comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Therefore, the combined teachings of Hanna render obvious the limitations: a method comprising: providing the mixture of RNA molecules; adding to the mixture a plurality of single-stranded non-naturally-occurring oligonucleotides such that at least one of the plurality of oligonucleotides anneals with at least one target, thereby forming a base pair between the at claim 21.
 Furthermore, as Hanna teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29), they render obvious the limitations: selecting oligonucleotides that do not contain uracil for making the library as required by claim 21.
 	As discussed above, the combined teachings of Hanna disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
However, these teachings do not expressly teach oligonucleotides comprising regions that are free of cytosines as required by claims 15 and 21.
Yamamoto et al. teach methylation analysis of target nucleic acid using bisulfite conversion and an oligonucleotide that complements cytosine-free regions in the target nucleic acid molecule ( e.g. para 0001, pg. 1; para 0008, pg. 1-2; para 0020-0023, pg. 3). Yamamoto et al. also teach examples of primers and probes that are free of cytosine (e.g. primer designated as SEQ ID NO 7, AGGGAGTAGAGAAAAAGTAGGAAGATGAGT as in para 0031, pg. 4; probe designated as SEQ ID NO 10, ATTGGGATGTGTAAGAGATGAAGGAGAGTTTAGA as in para 0039,pg. 4; probe designated as SEQ ID NO. 11 as in para 0073,pg. 7; probe designated as SEQ ID NO. 12 as in para 0084,pg. 7-8).
Yamamoto et al. teach their method allows more accurate method of obtaining information on a nucleic acid sample that is subjected to bisulfite conversion (e.g. para 0009, pg. 2).
prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna to feature a cytosine free region of the oligonucleotide  as taught by Yamamoto et al. because a skilled artisan would appreciate that including such a region in the oligonucleotide would allow a more accurate evaluation of a  nucleic acid sample comprising molecules that are sensitive to bisulfite conversion and molecules that are not sensitive to bisulfite conversion and would facilitate more accurate identification of the nucleic acid target.
Therefore, the combined teachings of Hanna and Yamamoto et al. render obvious the limitations: a non-naturally-occurring oligonucleotide comprising: a 5' region free of cytosines; a central region comprising at least one cytosine and complementary to a portion of the target; and a 3' region free of cytosines, such that the oligonucleotide anneals to the target, thereby forming a base pair between the at least one cytosine and at least one guanine in the target; as required by claims 15 and 21.
Furthermore, as Hanna teaches deamination by sodium bisulfite treatment, the combined teachings of Hanna and Yamamoto et al. render obvious claims 16 and 22.
Furthermore, as Hanna teaches the target site probes are oligonucleotides (e.g. para 0172, pg. 18) and that oligonucleotides comprising deoxyribonucleotide bases (e.g. para 0114, pg. 13) , the combined teachings of Hanna and Yamamoto et al. render obvious claims 17 and 23.
claims 18 and 24.
Regarding claim 28:
As noted above, Hanna teaches an embodiment wherein bisulfite-treated nucleic acid are contacted and extended with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
Although Hanna does not expressly teach quantifying multiple extension products in both methylated DNA and  unmethylated DNA populations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  distinguishing between methylated DNA and  unmethylated DNA populations as taught in one embodiment (e.g. para 0256, pg. 29) to include the embodiment of quantifying multiple extension transcripts as taught in a different embodiment of Hanna (e.g. para 0252,pg. 29) because these claim elements were known in the art and one of skill in the 
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. para 0173, pg. 18; para 0176, pg. 19).
Therefore, the combined teachings of Hanna and Yamamoto et al. render obvious claim 28.
Hanna, Yamamoto et al. and Armour et al. 
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna and  Yamamoto et al. as applied to claims 15-18,21-24 and 28 above, and further in view of Armour et al. (US20150299767). 
The teachings of Hanna and Yamamoto et al. as applied above are incorporated in this rejection.
Therefore, the combined teachings of Hanna and Yamamoto et al. disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
 However they do not teach claims 19 and 25.
	Armour et al. teach removing undesired  nucleic acid molecules in the target sample improves subsequent sequencing analysis of the sample  (e.g. para 0004, pg. 1).  In one embodiment, they teach removal of uracil-containing nucleic acids by UNG treatment (e.g. In a preferred embodiment, the modified nucleotide being incorporated into one strand of the 
towards other dNTPs and their analogs as in para 0067,pg. 9). 
Therefore, Armour et al. render obvious the limitation: wherein the detecting step comprises degrading DNA molecules that contain uracil as required by claims 19 and 25.
Therefore, as Armour et al. also teach optimization of nucleic acid analysis,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date  to modify the method of Hanna and Yamamoto et al. comprising yielding a sample for sequencing comprising uracil-containing nucleic acid targets to feature degrading uracil-containing nuclei acid targets by UNG treatment as taught by Armour et al. because a skilled artisan would appreciate that including UNG treatment would remove undesired nucleic acids from the target sample, enriching for the desired sample , which would facilitate more accurate identification of the nucleic acid target.

Hanna, Yamamoto et al. and Schroeder et al. 
Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna and  Yamamoto et al. as applied to claims 15-18, 21-24 and 28 above, and further in view of Schroeder et al. (US20150011396). 
The teachings of Hanna and Yamamoto et al. as applied above are incorporated in this rejection.

 However the combined teachings of Hanna and Yamamoto et al. do not expressly teach claims 20 and 26.
	Schroeder et al. teach bisulfite conversion and subsequent analysis of microRNA and mRNA is known in the art (e.g. para 0009-0010, pg. 1; para 0038, pg. 6; para 0045,pg. 7).
Therefore, Schroeder et al. render obvious the limitation: wherein the nucleic acid molecules are mRNA as required by claims 20 and 26.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna and Yamamoto et al. comprising bisulfite conversion an analysis of target nucleic acid molecules, including RNA and DNA,  to include mRNA as taught by Schroeder et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a target in a mixture of nucleic acid molecules.




Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ argument that the teaching of Hanna cannot be applied to the instant claims because Hanna teaches a probe comprising a noncomplementary portion therefore forming a “bubble” structure, it is noted that the independent claims require “a single-stranded non-naturally-occurring oligonucleotide comprising: a central region complementary to a portion of the target”.
 Therefore, as noted above, as Hanna teaches target probes comprising a central portion that are capable of annealing to a portion of the target (e.g. para 0037, para 0046, pg. 5; target probe comprises complementary region to target as in para 0172, pg. 18; para 0175, pg. 18-19), the teaching of Hanna meets this requirement of the independent claims.
Regarding Applicants’ argument in reference to the teaching of Yamamoto, considering the teaching Yamamoto reference as a whole, it is noted that Yamamoto et al. teach oligonucleotides which complement cytosine-free regions in target nucleic acids and which themselves do not contain cytosine bases. Examples include SEQ ID Nos. 7 and 10-12 of Yamamoto’s teaching, as discussed in current rejections.
 Therefore, the teaching of Yamamoto is applied in the current rejections.

 As noted in the current rejections, the teaching of Hanna meets the requirement of providing a probe comprising “a central region complementary to a portion of the target”. Furthermore, Yamamoto et al. teach analysis comprising subjecting target DNA to bisulfite treatment and providing oligonucleotides that are free of cytosines and that complement target DNA that is free of cytosines, i.e. primers and probes, is known in the art.
Therefore, as both Hanna and Yamamoto et al. teach methylation analysis of target nucleic acid molecules by bisulfite conversion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna to feature a cytosine free region of the oligonucleotide  as taught by Yamamoto et al. because Yamamoto et al. teach their method allows more accurate method of obtaining information on a nucleic acid sample that is subjected to bisulfite conversion (e.g. para 0009, pg. 2, Yamamoto).
 It is further noted that the teachings of Armour et al. and Schroeder et al. are not relied upon to modify the probe structure taught by Hanna.
As discussed in the current rejections, the teaching of Armour et al. is relied upon to show techniques for degrading nucleic acids comprising uracils to improve subsequent sequencing analysis are known in the art.
 Furthermore, the teaching of Schroeder et al. is relied upon to show bisulfite conversion and subsequent analysis of microRNA and mRNA is known in the art.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639